DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20080135778; “Liu”) in view of Brown (US 6,037,168) in further view of Zhang et al. (US 20140303272; “Zhang”).
Regarding claim 1, Liu teaches A manufacturing method (Abstract; [0003, 0011-0012 and 0042]) of a sample collection component (100; Figures 1A-1C; [0039]), comprising: bonding ([0020, 0039 and 0042]) a first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) to a second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]) and forming a spacer (130 and 132; Figures 1A-1C; [0039, 0042-0043]) between the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]) to connect and fix ([0020, 0039 and 0042]) the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]), so as to form a sample storing space (140; Figures 1A-1C) that is sealable (sealed by elements 112, 130, 132 and 122; Figures 1A-1C; [0039, 0042-0043]) and allows a light to pass through ([0040-0041]) between the first substrate (110; [0040-0041]) and the second substrate (120; [0040-0041]).
Liu teaches the first substrate and the sample storing space but does not expressly teach forming a removable light shielding component on the substrate corresponding to the sample storing space to shield at least a portion of the light that passes through the sample storing space, wherein a method of forming the removable light shielding component comprises attaching a sheet material onto the substrate, and the sheet material covers at least a portion of the sample storing space, 
However, Brown teaches forming (Column 13, Lines 1-5 and Column 13, Lines 30-35) a removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) on the substrate (24; Figure 2) corresponding to the sample storing space (26; Figure 2) to shield at least a portion of the light (Column 13, Lines 1-5) that passes through the sample storing space (26; Figure 2); wherein a method of forming (Column 13, Lines 1-5 and Column 13, Lines 30-35) the removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) comprises attaching a sheet material (See Figure 2; Column 13, Lines 1-8) onto the substrate (element 30 is placed on top of patterned layer 24; See Figure 2), and the sheet material (See Figure 2; Column 13, Lines 1-8) covers at least a portion of the sample storing space (cover 30 covers at least a portion of the sample retention well 26; See Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Brown’s removable light shielding component placed on Liu’s first substrate to shield at least a portion of the light that passes through the sample storing space and associated structure and function in order to minimize damage, contamination, and drying of the liquid sample retained by the sample retention well, as it is known that light produces heat that may dry the liquid sample (See Brown Abstract; Column 6, Lines 23-32).

However, Zhang teaches wherein a material (aluminum; [0062]) of the sheet material (foil; [0062]) comprises a conductor of aluminum (the aluminum foil covers the specimen; therefore, it covers the sample storing space; [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s aluminum material as Liu and Brown’s sheet material in order to completely exclude light from reaching the specimen such that a constant temperature of the specimen is achieved, this eliminates the chance of temperature variation of the specimen, drying of the specimen (See Zhang [0051 and 0062]).

Regarding claim 3, the combination of Liu, Brown and Zhang teach forming ([0041]: Liu) a recess (118; Figures 1A-1C: Liu) on a first surface (top surface of substrate 110: Liu) of the first substrate (110; Figures 1A-1C: Liu) corresponding to the sample storing space (140; Figures 1A-1C: Liu) for forming an observation window (118: Liu) that exposes the sample storing space (140; Figures 1 A-1 C; [0040-0041]: Liu), wherein the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) seals the recess to form a sealed space of a particular pressure in the recess (by having the cover 30 of Brown placed over the substrate 110 of Liu, the cover 30 will seal the 
Regarding claim 4, the combination of Liu, Brown and Zhang teach wherein a method of attaching (Column 16, Lines 25-30: Brown) the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) onto the first substrate (24; Figure 2: Brown) comprises attaching (Column 16, Lines 25-30: Brown) the sheet material (See Figure 2; Column 13, Lines 1-8: Brown) onto the first substrate (24; Figure 2: Brown) by bonding (the cover 30, i.e. sheet material, is adhered, i.e. bonded, to the patterned layer 28, i.e. first substrate, through the use of adhesive layer 28; Column 16, Lines 25-30: Brown).
Regarding claim 8, Liu teaches a manufacturing method (Abstract; [0003, 0011-0012 and 0042]) of a sample collection component (100; Figures 1A-1C; [0039]), comprising: providing a first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]); and bonding ([0020, 0039 and 0042]) the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) to a second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]), wherein a spacer (130 and 132; Figures 1A-1C; [0039, 0042-0043]) is formed between the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]) to connect and fix the first substrate (110; Figures 1A-1C; [0020, 0039 and 0042]) and the second substrate (120; Figures 1A-1C; [0020, 0039 and 0042]), so as to form a sample storing space (140; Figures 1A-1C) that is sealable (sealed by elements 112, 130, 132 and 122; Figures 1A-
Liu teaches the first substrate and the sample storing space but does not expressly teach wherein a removable light shielding component is formed on the substrate in a process of manufacturing the first substrate and the removable light shielding component corresponds to the sample storing space to shield at least a portion of the light that passes through the sample storing space, wherein a method of forming the removable light shielding component comprises attaching a sheet material onto the substrate, and the sheet material covers at least a portion of the sample storing space, and wherein a material of the sheet material comprises a conductor of gold, copper, or aluminum, or a non-conductor of ceramics.
However, Brown teaches wherein a removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) is formed (Column 13, Lines 1-5 and Column 13, Lines 30-35) on the substrate (24; Figure 2) in a process of manufacturing the substrate (the patterned layer 24 is printed, i.e. process of manufacturing, and the cover 30 can be formed in different manners; Column 16, Lines 20-25, Column 13, Lines 1-5 and Column 13, Lines 30-35) and the removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding component (30; Figure 2) corresponds to the sample storing space (26; Figure 2) to shield at least a portion of the light (Column 13, Lines 1-5) that passes through the sample storing space (26; Figure 2), wherein a method of forming (Column 13, Lines 1-5 and Column 13, Lines 30-35) the removable (Column 5, Lines 10-20; Column 14, Lines 50-55) light shielding 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Brown’s removable light shielding component placed on Liu’s first substrate to shield at least a portion of the light that passes through the sample storing space and associated structure and function in order to minimize damage, contamination, and drying of the liquid sample retained by the sample retention well, as it is known that light produces heat that may dry the liquid sample (See Brown Abstract; Column 6, Lines 23-32).
The combination of Liu and Brown teach the sheet material attached to the first substrate and covers the sample storing space but does not expressly teach wherein a material of the sheet material comprises a conductor of gold, copper, or aluminum, or a non-conductor of ceramics.
However, Zhang teaches wherein a material (aluminum; [0062]) of the sheet material (foil; [0062]) comprises a conductor of aluminum (the aluminum foil covers the specimen; therefore, it covers the sample storing space; [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s aluminum material as Liu .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856